Citation Nr: 1128140	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  09-04 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.

2.  Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated by the Department of Veterans Affairs (VA) Regional Offices (ROs) in New York, New York, and St. Petersburg, Florida.  By a December 2007 decision, the New York RO assigned an increased rating of 50 percent for the Veteran's service-connected PTSD, effective from August 8, 2005.  The Veteran appealed, contending that a higher rating was warranted.  He did not disagree with the effective date assigned for this increased rating.  Thereafter, the St. Petersburg RO denied the Veteran's TDIU claim by an August 2008 rating decision, and his SMC claim by a March 2009 rating decision.

The St. Petersburg RO currently has jurisdiction over the Veteran's VA claims folder.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in March 2011.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required with respect to the Veteran's PTSD and TDIU claims.  Accordingly, these claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the Veteran's SMC claim has been completed.

2.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran has lost use of a creative organ as the result of active service, to include as secondary to a service-connected disability.


CONCLUSION OF LAW

The criteria for SMC based on loss of use of a creative organ have not been met.  38 U.S.C.A. §§ 1114(k), 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.350(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

As noted in the Introduction, the Board has determined that further development is required with respect to the Veteran's PTSD and TDIU claims.  Therefore, in the adjudication that follows, the Board will only address his SMC claim.

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice regarding his SMC claim via a letter dated in December 2008, which is clearly prior to the March 2009 rating decision that is the subject of this appeal.  He was also sent additional notification via a May 2009 letter, followed by readjudication of the appeal by the September 2009 Statement of the Case which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the Veteran of what was necessary to substantiate his SMC claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the Veteran was provided with the information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his SMC claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the March 2011 Board hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  Specifically, he has not identified any outstanding evidence which shows his erectile dysfunction was incurred during active service or as a result of a service-connected disability.  

With respect to the aforementioned March 2011 Board hearing, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's SMC claim.  However, as detailed above the Board has already determined that the Veteran received adequate notification which apprised him of the elements necessary to substantiate this claim.  Moreover, the testimony of the Veteran, to include the questions posed by his accredited representative, focused on the elements necessary to substantiate the claim; i.e., the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his SMC claim.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board further notes the Veteran was accorded a VA medical examination regarding this case in March 2009 which included an opinion that addressed the etiology of his erectile dysfunction.  As this opinion was based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds it is supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of the March 2009 VA examination, and no prejudice has been demonstrated therein.  Accordingly, the Board finds that this examination is adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria and Analysis

SMC is a statutory award, in addition to awards based on the schedular evaluations provided by the diagnostic codes in the VA Rating Schedule.  Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114(k)-(s), and 38 C.F.R. §§ 3.350, 3.352.

SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs. 38 U.S.C.A. § 1114(k), 38 C.F.R. § 3.350(a).  Loss of a creative organ will be shown by acquired absence of one or both testicles (other than undescended testicles) or ovaries or other creative organ.  Loss of use of one testicle will be established when examination by a board finds that: (a) The diameters of the affected testicle are reduced to one-third of the corresponding diameters of the paired normal testicle, or (b) The diameters of the affected testicle are reduced to one-half or less of the corresponding normal testicle and there is alteration of consistency so that the affected testicle is considerably harder or softer than the corresponding normal testicle; or (c) If neither of the conditions (a) or (b) is met, when a biopsy, recommended by a board including a genitourologist and accepted by the veteran, establishes the absence of spermatozoa.  When loss or loss of use of a creative organ resulted from wounds or other trauma sustained in service, or resulted from operations in service for the relief of other conditions, the creative organ becoming incidentally involved, the benefit may be granted.  38 C.F.R. 
§ 3.350(a)(1)(i-ii).

After careful review of the record, and for the reasons detailed below, the Board finds that SMC is not warranted based on loss of use of a creative organ.
 
Initially, the Board notes that the record does not show actual anatomical loss of a creative organ.  The claim is based upon loss of use - specifically, erectile dysfunction which is documented by the competent medical evidence of record.

The Board observes that the Veteran's service treatment records contain no evidence of erectile dysfunction or other loss of use of a creative organ, to include on his October 1969 expiration of term of service examination.  In fact, his genitourinary (GU) system was clinically evaluated as normal on that examination.  Further, the Veteran did not indicate any such impairment on a concurrent Report of Medical History, and the first indication of any such impairment is years after his separation from service.  

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).  Moreover, the Veteran himself does not contend that his erectile dysfunction was incurred in or otherwise directly related to his period of active service.  Rather, his claim is based upon this impairment being due to the medications he has taken for his service-connected PTSD.  He has not indicated, nor does the record reflect, that they are due to his other service-connected disabilities of hearing loss and tinnitus.

The Board acknowledges that the Veteran, as a lay person, is competent to describe his erectile dysfunction and when such symptomatology began.  See Jandreau, supra.  However, the side effects of medication, to include whether they are the cause of such impairment, is the type of matter that requires competent medical evidence to resolve.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board observes that the only competent medical evidence of record to address the Veteran's contentions that his erectile dysfunction is due to his PTSD medications is that of the March 2009 VA medical examination.  Following evaluation of the Veteran, the examiner opined that the claimed erectile dysfunction and decreased libido was less likely as not secondary to the medications taken for the service-connected PTSD.  Further, the examiner supported his opinion by stated rationale which reviewed the common causes of erectile dysfunction.  As detailed above, the Board has already determined that this examination is supported by an adequate foundation, and is adequate for resolution of this case.  Therefore, the Board places great weight as to the examiner's findings, and concludes that the preponderance of the evidence is against the Veteran's erectile dysfunction being due to his PTSD medications.

No other basis for establishing SMC based on loss of use of creative organ is demonstrated by the evidence of record.

For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding that the Veteran has lost use of a creative organ as the result of active service, to include as secondary to a service-connected disability.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefits sought on appeal with respect to this claim must be denied.


ORDER

Entitlement to SMC based on loss of use of a creative organ is denied.


REMAND

In this case, the Board finds that further development is required regarding the Veteran's PTSD and TDIU claims in order to comply with the duty to assist.

The Board notes that the Veteran was accorded a VA medical examination that evaluated his service-connected PTSD in September 2007.  However, it has been more than 3 years since that examination, and the Board is of the opinion that the evidence of record may not accurately reflect the current nature and severity of this disability.  In fact, the Veteran indicated at his March 2011 hearing that his PTSD had increased in severity since the last examination.

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Consequently, the Board concludes that contemporaneous VA examinations are needed in order to make an informed decision regarding the Veteran's current level of functional impairment and adequately evaluate his current level of disability for his service-connected PTSD.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further notes that the Veteran indicated at the March 2011 hearing that he had had recent treatment for his service-connected PTSD both through the VA, and by a private clinician that was referred to him through the VA.  In short, the Veteran has indicated that there are relevant records regarding the current symptomatology of his PTSD that are not on file.  Therefore, the Board finds that a remand is required in order to obtain these records.  In making this determination, the Board wishes to emphasize that the Court has held that VA records which are in existence are constructively of record and the failure of the RO or the Board to consider any such pertinent records might constitute clear and unmistakable error, even though such evidence was not actually in the record assembled for appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  See 38 U.S.C.A. 
§ 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  

The Board notes that resolution of the PTSD claim may affect the outcome of the TDIU claim.  In fact, the Veteran has indicated that he is unemployable due solely to his PTSD, to include at the March 2011 hearing.  As such, these issues are inextricably intertwined, and the Board must defer adjudication of the TDIU claim until the development directed for the PTSD claim has been completed.  Moreover, the Board finds that as part of the new examination that is to be conducted on remand, the examiner must address the effect the Veteran's PTSD has upon his employability.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his service-connected PTSD since August 2009.  After securing any necessary release, the AMC/RO should obtain those records not on file.

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to address the current nature and severity of his service-connected PTSD.  The claims folder should be made available to the examiner for review before the examination.

In pertinent part, the examiner should specifically address the effect the Veteran's PTSD has upon his employability, to include whether the PTSD has resulted in total occupational impairment.

3.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the PTSD and TDIU claims in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental SOC (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in July 2010, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


